                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                  No. 2:14-CV-56-BR


Bettie Collier, et al.,                        )
                                               )
        Plaintiffs,                            )
                                               )
v.                                             )
                                               )
Murphy-Brown LLC,                              )
                                               )
        Defendant.                             )
~~~~~~~~~~~~~~-)

                                                                   \
                 ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE
                                                                   (

        This matter comes before the undersigned on the motion of the movant, Charles M.

Slade, Jr., Administrator of the Estate of Larry Wayne Smith, requesting that he be substituted as

the Plaintiff.

        Finding good cause is shown, the Court hereby grants the motion and orders that Charles

M. Slade, Jr., Administrator of the Estate of Larry Wayne Smith, is substituted as the Plaintiff for

the decedent, and the caption should be modified to substitute for Larry Wayne Smith the

following: "Charles M. Slade, Jr., Administrator of the Estate of Larry Wayne Smith."

        So ordered, this the 15th day of October, 2018.




                          Robert B. Jones, Jr.
                          United States Magistrate Judge
